DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on July 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one input means is directly electrically connected to the brakes” (claim 13), “the at least one input means bypasses a robot controller of the delta robot for direct electrical connection to the brakes” (claim 14), “the brakes of the motors are connected to the robot controller such that the brakes are selectively released or closed by a control signal of the robot controller; the input means is connected to the robot controller; and the robot controller is configured to release or to close the brakes based on the switching state of the input means” (claim 15), “the motors each comprise an electric actuator configured to actuate the brake of the corresponding motor such that in an energized state of the actuator the brake is released, and in an unenergized state of the actuator the brake is closed; and 3Preliminary Amendment dated August 5, 2020 the input means is configured to energize the actuator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (USPub 2017/0173792) in view of either one of Hashimoto et al. (USP 5,783,922) or Naruo (USP 4,931,711).
Takano teaches a delta robot, comprising: a robot base (11); an end effector carrier (20) that can be positioned in space; and three parallelogram articulated couplings (17) connecting the end effector carrier to the robot base and configured to connect the end effector carrier in a displaceable manner while maintaining an orientation of the end effector carrier in space relative to the robot base; a respective motor (M) operatively coupled with each parallelogram articulated coupling to automatically move the end effector carrier by displacing the respective parallelogram articulated coupling; wherein each motor is configured to be braked by a respective 
 Takano does not teach the end effector carrier comprising at least one input means operatively controllably coupled to the brakes and configured to release the brakes in an actuated switching state of the input means such that the end effector carrier is manually displaceable by an operator.  
The prior art to Hashimoto teaches a robot having a brake for holding the robot in a desired position, and input means (4) operatively coupled to the brake, wherein the input means is configured to release the brake in an actuated switching state of the input means such that the end effector can be manually displaceable by an operator.  
The prior art to Naruo teaches a robot having a brake (13) for holding the robot in a desired position, and input means (11) operatively coupled to brake, wherein the input means is configured to release the brake in an actuated switching state of the input means such that the end effector can be manually displaceable by an operator.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the end effector carrier of Takano with input means configured to release the brakes, as taught by either Hashimoto or Naruo, motivation being to facilitate in manually positioning the end effector.
With respect to claim 12, Hashimoto and Naruo teach the brake is configured as electrically actuated brake; the at least one input means is an electrically actuated input means; and the input means is connected to the brake by an electrical cable.  Figure 3.
With respect to claim 13, Hashimoto illustrates (Fig. 3) the at least one input means directly electrically connected to the brakes.  

With respect to claim 15, Naruo teaches the brake of the motor is connected to the robot controller (such as 2 and 7) such that the brakes are selectively released or closed by a control signal of the robot controller; the input means is connected to the robot controller; and the robot controller is configured to release or to close the brakes based on the switching state of the input means.  
With respect to claim 16, Hashimoto and Naruo teach the motor comprising an electric actuator configured to actuate the brake of the corresponding motor such that in an energized state of the actuator the brake is released, and in an unenergized state of the actuator the brake is closed; and the input means is configured to energize the actuator when the input means is actuated in order to release the brake.  
 	With respect to claim 17 Takano, Hashimoto and Naruo teach each motor comprises an electromagnetic actuator.  
	With respect to claim 18, Hashimoto and Naruo do not teach the brake being engaged in an energized state of the actuator and the brake is released in an unenergized state of the actuator.  However, it would have been obvious to one of ordinary skill in the art to either engage or disengage the brake when the actuator is energized, as a matter of design choice so as to realize a desired technical effect.  
    	With respect to claim 19, Takano, Hashimoto and Naruo teach each motor comprises an electromagnetic actuator.  
	With respect to claim 20, at least Naruo teaches the input means supported by a housing having a hollow interior; and the at least one input means is electrically 
	With respect to claim 21, Takano and Naruo illustrate an electrical cable connected to the at least one input means. The prior art does not teach the electrical cable being routed out from the interior of the housing to the outside of the housing of the end effector carrier via a cable passage.  The routing of the cable from inside the housing to outside the housing is considered an engineering design choice to provide a simple electrical connection between the input means and the brake arrangement. 
	With respect to claim 22, Naruo teaches at least two input means (10,11), and the plurality of input means are operatively controllably coupled to an evaluation device (Fig. 1) such that more than two switching states are realized based on an actuation or non-actuation of the at least two input means in order to set additional control states in addition to controlling the brakes.  

Allowable Subject Matter
Claims 23 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.